ROBERTS, J.
Epitomized Opinion
A stream flowed from defendant Village across plaintiff’s land. Residents of the Village constructed drains along sorpe of the streets of the Village with the result that the stream was made offensive and plaintiff was damaged. The trial court directed a verdict for defendant on the ground that the Vil’age was nto a party to the pollution. Plaintiff excepted and brought error to this court. Held by the Court of Appeals:
It was the statutory duty of defendant Village id keep its streets open, in repair and free fro^ nuisance and such condition as is complained of by plaintiff constitutes a nuisance and creates a liability for damages resulting therefrom. The ease is reversed and remanded.